El Juez Asociado Señor Córdova
emitió la opinión del tribunal.
*793Se trata de una acción para obligar al demandado a cum-plir con un contrato en que se comprometió a-vender una estación de radio, con su equipo, terrenos y edificios, al cau-sante de la demandante.
De la demanda y de la prueba de la demandante resulta que a la fecha de otorgarse el contrato era casado el deman-dado, y que su esposa no prestó su consentimiento. Termi-nada la prueba de la demandante, produjo el demandado una moción de nonsuit. La corte inferior declaró con lugar la moción y dictó sentencia contra la demandante, por enten-der que, debiendo presumirse gananciales los bienes objeto del contrato, y tratándose de bienes inmuebles, era ineficaz el contrato por no haberlo consentido la esposa del deman-dado. La demandante apela, sosteniendo que erró la corte inferior al presumir gananciales los bienes objeto del con-trato.
El artículo 1307 del Código Civil (Ed. de 1930) dispone que “Se reputan gananciales todos los bienes del matrimonio, mientras no se pruebe que pertenecen privativamente-al marido o a la mujer.” La apelante arguye que la presunción que establece el artículo citado no surge hasta tanto se demuestre que los bienes fueron adquiridos durante el matrimonio. Cita en apoyo de su contención el caso de Villarín v. Suárez, 48 D.P.R. 960.
El caso citado no es aplicable. Resuelve que la demanda en que una mujer divorciada pretendía anular el traspaso de bienes inmuebles de su ex-esposo no aducía hechos sufi-cientes porque no alegaba que los bienes eran gananciales. Dijimos entonces:
“El artículo 1322(1) sienta una presunción que quizá podría fa-vorecer a la demandante en un juicio pero no obvia la necesidad de alegar que los bienes son gananciales. ”...
Como puede verse, el caso sólo resuelve que, cuando el hecho de ser ganancial cierta propiedad es esencial a una *794causa de acción, hay que alegarlo, aunque para probarlo se valga la parte de una presunción. (2) No limita ni discute siquiera el alcance de la presunción como regia de evidencia.
Ya hemos resuelto en dos ocasiones que la presunción de gananciales que establece el artículo 1307 es aplicable a bie-nes que pertenecen a cualquiera de los cónyuges durante el matrimonio, aunque se desconozca si la adquisición fué posterior al matrimonio. Cortés et al. v. Díaz et al., 31 D.P.R. 454; Figueroa v. Registrador, 24 D.P.R. 851. (3) En el caso de Muñoz et al. v. Sucesión de López de Azúa, ante, pág. 741, se resolvió que no se había sentado la base para la presunción, y se dijo que no hubo prueba de que los bienes fueran adquiridos durante el matrimonio. Dicho caso no es inconsistente con los que acabamos de citar, sin embargo, ya que se trataba de bienes que poseía una viuda dos años después de haber muerto su esposo, sin que se demostrara que esos bienes pertenecieran a ella o a su esposo, durante el matrimonio. Es evidente que la presunción que establece el artículo 1307 del Código Civil sólo es aplicable a aquellos bienes que se les conozcan a los esposos durante el matri-monio, y eso fué todo lo que resolvimos en el caso de Muñoz v. Sucesión de López de Azúa, supra.
Un examen de los precedentes del artículo 1307 tiende a confirmar la conclusión de que fué la intención del legisla-dor aplicar la presunción a todos los bienes que pertenecie-ren a los cónyuges durante el matrimonio, a menos que se probare que, ya por haber sido adquiridos antes del matri-*795monio, ya por cualquier otra razón, los bienes son privati-vos de los cónyuges o de uno de ellos. En primer término, vemos que las Leyes de Partida establecían la presunción de que, al morir el esposo, todo el dinero, ropa y otras cosas que se encontraren en poder de su viuda se reputarían pro-piedad del finado. (4) n
Nótese que nada se dice en Las Partidas en cuanto a la fecha de adquisición, reputándose bienes del esposo todos los bienes que estén en poder de la esposa al morir aquél, e in-cumbiendo a la esposa probar lo contrario.
La presunción establecida en Las Partidas aparece radical, y expresamente alterada en la Novísima Recopilación, Libro X, Título IV, ley cuarta:
"Como quier que el Derecho diga, que todas las cosas que han marido y muger, que todas se presumen ser del marido, hasta que la muger muestre que son suyas; pero la costumbre guardada es en contrario, que los bienes que han marido y muger, que son de' ambos por medio, salvo los que probare cada uno que son suyos apartada-mente ; y ansi mandamos, que se guarde por ley. ’ ’
Aunque de acuerdo con la Novísima Recopilación la pre-sunción es de que los bienes de los cónyuges son ganancia-les, cuando antes la presunción era otra, la base para apli-car la presunción es la misma, o sea, se aplica la presunción a “Los bienes que han marido y muger” y se dice que bago Las Partidas se presumían del marido “todas las cosas que han marido y muger.” Es decir, la presunción, tanto en la Novísima Recopilación como en Las Partidas, .es aplicable a todos los bienes que los cónyuges tienen o poseen durante el matrimonio.
*796Nada bay en la fraseología del artículo 1307 de nuestro Código (1407 del Código Español) que indique la intención de limitar el alcance de la presunción según ésta aparece de la Novísima Recopilación. Tampoco encontramos base para interpretar esa fraseología restrictivamente, en los propósi-tos de la presunción, a saflfer, “entronizar el carácter común de las adquisiciones de los cónyuges ”(5) y proteger a los acreedores contra el fraude. (6)
No erró, por lo tanto, la corte inferior al estimar innece-saria, a los fines de dejar establecida la presunción de que los bienes eran gananciales, prueba en cuanto a la fecha de su adquisición. Arguye la apelante, no obstante, que no os . de aplicación la presunción en ausencia de prueba de que el matrimonio constituido por el demandado y su esposa, se rige por el régimen de la sociedad de gananciales. No es necesaria tal prueba, pues el artículo 1267 del Código Civil (Ed. de 1930) dispone que todo matrimonio se entiende con-traído bajo el régimen de la sociedad legal de gananciales, a falta de estipulación contraria de los cónyuges antes de contraerlo, y por lo tanto se presume que el demandado y su esposa tienen constituida una sociedad de gananciales. Wilson & Gandy Inc. v. Cummings, 150 So. 436 (La.), Beigel v. Lange, 19 La. Ann. 112.
Debiendo presumirse gananciales los bienes objeto de este litigio, y tratándose de bienes inmuebles para disponer de los cuales precisa el consentimiento de la esposa, procedió correctamente la corte inferior al negarse-a ordenar el cumplimiento específico del contrato hecho por el marido sin el consentimiento de la esposa. Debe confirmarse la sentencia apelada.

 Hoy 1307, Código Civil, Ed. de 1930.


Véase Mahon v. Harney County Nat. Bank, 104 Ore. 323, 206 P. 224; Hunt v. First Nat. Bank of Halfway, 102 Ore. 398, 202 P. 564; Herzog v. Atchison, Topeka and Santa Fe R. R., 153 Cal. 496, 95 P. 898. Pero véase ensentido contrario, Kershaw v. Merchants’ Bank, 7 How. (Miss.) 386, 40 Am. Dec. 70; Hitt v. Carr, 77 Ind. App. 488, 130 N.E. 1.


Igual interpretación prevalece en Pilipinas. Viloria v. Aquino, 28 Jur. Pil. 268. California y Luisiana llegan a la misma conclusión, interpretando dis-posiciones análogas. Tarien v. Katz, 216 Cal. 554, 15 P.2d 493; Succession of Manning, 107 La. 456, 31 So. 862; Nores v. Carraby, 5 Bob; (La.) 292; Montegut v. Trouart, 7 Martin O.S. (La.) 361.


1) Partida 3"., título XIV, ley segunda: “ . . . E otrosí dezimos que cuando el marido muere e fallan dineros, e ropa, e otras cosas poder de su muger, que solía beuir con el, e pedían los herederos aquellas cosas, en nome del finado, si la muger negare en juyzio, que aquellas cosas non eran de su marido, e las razonare por suyas, o que ha alguno derecho en ellas, tenuda es de lo prouar: e si desto non pudiere dar prueua verdadera, deuen ser entregados todos aquellos bienes a los herederos del finado.”


 22 Scaevola, Código Civil, 234.


9 Manresa, Comentarios al Código Civil Español, 608.